                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CORNELIUS LORENZO WILSON (#356241) CIVIL ACTION NO.

VERSUS 17-578-SDD-EWD

CARL DABADIE, JR., ET AL.

                                             RULING

        This matter comes before the Court on Plaintiffs Motion for Relief from Judgment Rule

60 and Rule 60(B)" ("Motion").' The Motion shall be denied.

        Pursuant to Ruling and Judgment dated November 5, 2019, the above-captioned


proceeding was dismissed with prejudice as legally frivolous and malicious pursuant to 28 U.S.C.

§ 1915A. The plaintiff did not take an appeal from that Judgment. The plaintiff now seeks to re-

open this proceeding arguing that this Court was incorrect in dismissing his Complaint.3

        Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,

inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,


misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any


other reason that justifies such relief. Plaintiff has not provided any factual assertions which would

supporttheapplicability of any of the first five subsections of Rule 60(b).

         Further, to the extent that Plaintiffs pleading may be interpreted as seeking relief under

the catch-all provision of Rule 60(b)(6), the motion fares no better. This provision allows a Court

to vacate a judgment for "any other reason that justifies such relief and provides a residual clause




* R. Doc. 30.
2 R, Docs. 27 & 28.
3 R. Doc. 30.
meant to cover unforeseen contingencies and to accomplish justice in exceptional circumstances.


The relief afforded by Rule 60(b)(6) Is meant to be extraordinary relief, and it requires that the

moving party make a showing of extraordinary circumstances justifying such relief.5 In the Instant


motion, Plaintiff has made no showing of unusual or unique circumstances to support the


application of Rule 60(b)(6). Plaintiffs action was dismissed as frivolous and malicious because

the claims he brought were duphcative of previous litigation brought by the plaintiff.6 Plaintiffs

Rule 60 motion does not change that fact. Accordingly, Plaintiff has not shown that he is entitled

to reinstatement of his claim; therefore,


        IT IS ORDERED that Plaintiffs Motion for Relief from Judgment7 be and is hereby

DENIED.

        Signed in Baton Rouge, Louisiana on December 5, 2019.




                                             L       ^ ^z^,             -^2/^/-
                                               CHIEF JUD(fE SHELLY D. DICK
                                               UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




4 Steverson v. GhbalSantaFe Corp., 508 F.3d 300, 303 (5th Cir. 2007),
5 Hess v, Cockrell, 281 F.3d 212,216, (5th Cir. 2002).
6R. Docs. 25 & 27.
7 R. Doc. 30.
